In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                           No. 11-506V
                                       Filed: June 24, 2013
                                       Not for Publication


*************************************
HEATHER ANDREWS-TURNER,                   *
parent of TAYLA TURNER, a minor,          *
                                          *
             Petitioner,                  *                       Attorneys’ Fees & Costs Decision
 v.                                       *                       Based on Stipulation of Fact
                                          *
SECRETARY OF HEALTH                       *
AND HUMAN SERVICES,                       *
                                          *
             Respondent.                  *
                                          *
*************************************
Ronald C. Homer, Boston, MA, for petitioner.
Glenn A. MacLeod, Washington, DC, for respondent.

MILLMAN, Special Master


                DECISION AWARDING ATTORNEYS’ FEES AND COSTS1

       On June 21, 2013, petitioner filed an Unopposed Amended Application for Attorneys’
Fees and Costs.

        In accordance with the General Order #9 requirement, petitioner’s counsel asserts that
petitioner incurred $300.00 in costs in pursuit of her petition.



1
  Because this unpublished decision contains a reasoned explanation for the special master's action in this
case, the special master intends to post this unpublished decision on the United States Court of Federal
Claims's website, in accordance with the E-Government Act of 2002, Pub. L. No. 107-347, 116 Stat. 2899,
2913 (Dec. 17, 2002). Vaccine Rule 18(b) states that all decisions of the special masters will be made
available to the public unless they contain trade secrets or commercial or financial information that is
privileged and confidential, or medical or similar information whose disclosure would constitute a clearly
unwarranted invasion of privacy. When such a decision is filed, petitioner has 14 days to identify and
move to redact such information prior to the document=s disclosure. If the special master, upon review,
agrees that the identified material fits within the banned categories listed above, the special master shall
redact such material from public access.
        On May 23, 2013, petitioner filed an initial Application for Attorneys’ Fees and Costs.
During informal discussions, respondent raised objections to certain items. Based on these
objections, petitioner now amends her request for attorneys’ fees and costs and requests
$20,650.00 in attorneys’ fees and costs, consisting of $20,350.00 in attorneys’ fees and costs
incurred by petitioner’s counsel and $300.00 in costs incurred by petitioner. Respondent does not
object to the reduced amount. The undersigned finds this amount to be reasonable.
Accordingly, the court awards:

        a. $20,350.00, representing reimbursement for attorneys’ fees and costs. The award
           shall be in the form of a check payable jointly to petitioner and Conway, Homer &
           Chin-Caplan, PC in the amount of $20,350.00; and

        b. $300.00, representing reimbursement for petitioner’s costs. The award shall be in the
           form of a check payable to petitioner in the amount of $300.00.

        In the absence of a motion for review filed pursuant to RCFC Appendix B, the clerk of the
court is directed to enter judgment herewith.2


IT IS SO ORDERED.


Dated: June 24, 2013                                                         /s/ Laura D. Millman
                                                                                Laura D. Millman
                                                                                  Special Master




2
  Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by each party, either separately or
jointly, filing a notice renouncing the right to seek review.
                                                    2